            Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 1 of 32



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 NATIONAL AUDUBON SOCIETY,
 225 Varick Street
 New York, NY 10014

                   Plaintiff,

                      vs.

 DAVID BERNHARDT, in his official                   Case No. 20-cv-5065
 capacity as Secretary of the Interior,
 United States Department of the Interior,
 1849 C Street, NW
 Washington, DC 20240,

 AURELIA SKIPWITH in her official
 capacity as Director of the U.S. Fish and
 Wildlife Service,
 U.S. Fish and Wildlife Service,
 1849 C Street, NW
 Washington, DC 20240,

 UNITED STATES DEPARTMENT OF
 THE INTERIOR,
 1849 C Street, NW
 Washington, DC 20240,

 and

 U.S. FISH AND WILDLIFE SERVICE,
 1849 C Street, NW
 Washington, DC 20240,

                  Defendants.

            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                       INTRODUCTION

       1.      Plaintiff National Audubon Society (“Audubon”) hereby challenges a new rule

(the “Excavation Rule” or “the Rule”) promulgated by the Department of the Interior (“DOI” or

“the Department”) that vastly expands potential sand mining projects in delicate coastal barriers


                                                1
              Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 2 of 32



protected by the 1982 Coastal Barrier Resources Act (“CBRA” or “the Act”), Pub. L. No. 97-

348, 96 Stat. 1653 (1982) (codified as amended at 16 U.S.C. § 3501 et seq.).

       2.      Coastal barriers are undeveloped sandy landforms near the coast, such as barrier

islands, sand bars, sand dunes, and coastal aquatic habitats such as wetlands and estuarine

waters. These areas serve as a crucial protective buffer for the mainland from severe coastal

storms and erosion, while also providing irreplaceable habitats and spawning areas for aquatic

creatures and migratory birds.

       3.      In 1982, Congress concluded that federal policy had excessively subsidized

development on coastal barriers, resulting in “the loss of barrier resources, threats to human life,

health, and property, and the expenditure of millions of tax dollars each year.” 16 U.S.C. §

3501(a)(4).

       4.      To address those concerns, Congress passed the CBRA, which created a

designated set of undeveloped coastal barriers, the Coastal Barrier Resources System (“the

System”), and protected barriers within the System from wasteful federally-subsidized

development.

       5.      The CBRA initially designated 186 tracts (“System units”) totaling 453,000 acres

as part of the System, and shielded these areas from federally supported development efforts.

Congress has subsequently expanded the System twice, in the 1990 Coastal Barrier Improvement

Act and the Strengthening Coastal Communities Act of 2018. The System now includes

approximately 1.3 million acres of land across 585 System units, as well as an additional 2.1

million acres of “otherwise protected areas” (“OPAs”) held for conservation.1



1
 See U.S. Gov’t Accountability Off., GAO-07-356, Coastal Barrier Resources System: Status of
Development That Has Occurred and Financial Assistance Provided by Federal Agencies 1–2



                                                 2
              Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 3 of 32



       6.      The CBRA protects the lands within the System “by restricting future Federal

expenditures and financial assistance which have the effect of encouraging development of

coastal barriers.” 16 U.S.C. § 3501(b). To that end, Congress prescribed that “no new

expenditures or new financial assistance may be made available under authority of any Federal

law for any purpose within the [Coastal Barrier Resources] System,” id. § 3504 (a), including,

specifically, any projects undertaken to “stabilize[] any inlet, shoreline, or inshore area.” Id. §

3504(a)(3).

       7.      Congress included limited exceptions to the CBRA’s prohibition on federal

expenditures “within” the System for certain projects that would serve the goals of the CBRA

and the System itself, such as those seeking to study and protect wildlife resources and habitats,

erect navigation aids, or stabilize the shoreline by “mimic[king], enhanc[ing], or restor[ing] a

natural stabilization system.” Id. § 3505 (a)(6)(G).

       8.      Consistent with Congress’s requirements, for over 25 years DOI rejected efforts

by federal agencies to dredge and remove scarce System resources to stabilize or renourish

developed beaches outside the System.

       9.      This prohibition has frustrated some developed beachfront communities, which

have long coveted the sand from nearby System units to replenish their beaches, because

transporting sand from nearby System units is cheaper than transporting sand from less

ecologically sensitive (but more distant) areas.

       10.     In October, under pressure from Members of Congress representing some coastal

communities, the Department of the Interior unlawfully eviscerated Congress’s protections



(March 2007), https://www.gao.gov/assets/260/257815.pdf; U.S. Fish and Wildlife Serv.,
Coastal Barrier Resources System: Coastal Barrier Resources Act (last updated Jan. 2020),
https://www.fws.gov/cbra/Act.html.


                                                   3
             Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 4 of 32



without notice or justification. The Secretary of the Interior declared in a letter to three Members

of Congress that the agency would begin allowing federal funding of projects that dredge sand

from coastal barriers within the System to be transported to developed beaches outside the

System.

       11.     The Fish and Wildlife Service (“FWS”), an agency within DOI, has since begun

implementation of this new rule, informing the public that FWS “will advise federal agencies

that [the CBRA] allows for sand removal from [System units] to be used to replenish beaches

located . . . outside” the System.2

       12.     The Excavation Rule is not only shortsighted and environmentally destructive, but

also contrary to the letter and the spirit of the CBRA, which prohibits the actions endorsed by the

Excavation Rule.

       13.     Contrary to the plain language of the CBRA—which prohibits federally-financed

projects in the System to “stabilize[] any inlet, shoreline, or inshore area,” with a limited

exception only for projects “within” the System—DOI’s new Excavation Rule permits federally-

financed projects to remove sand from protected areas and transport it to developed beaches

outside the System of protected areas for shoreline stabilization projects. The Excavation Rule is

also antithetical to the purpose and structure of the CBRA, which seeks to preserve the protected

barriers in service to federal taxpayers, wildlife, and coastal communities threatened by storms

and sea level rise. Moreover, DOI promulgated the new rule—which abruptly departed from

over a quarter century of precedent—without providing the public notice or opportunity to

comment as required by the Administrative Procedure Act.




2
 FWS, Coastal Barrier Resources System: Hot Topics (last updated Nov. 14, 2019),
https://www.fws.gov/cbra/.


                                                  4
             Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 5 of 32



       14.     Plaintiff is a non-profit membership organization that seeks to ensure the long-

term preservation of bird populations that rely on the protections of the CBRA to safeguard

crucial habitats. The Excavation Rule threatens the integrity of those habitats by opening them to

destructive sand mining projects, which has significant implications for Audubon’s mission and

its members.

       15.      Plaintiff brings this action, on behalf of itself and its members, for declaratory

and injunctive relief, seeking a declaration that the Excavation Rule is unlawful and an order

setting aside the Rule.

                                             PARTIES

       16.     Defendant DAVID BERNHARDT is the United States Secretary of the Interior,

and signed the Excavation Rule. Secretary Bernhardt is the official tasked in the CBRA with

maintaining maps of the System, adding land to the System, and consulting with other Federal

officers concerning the scope the CBRA’s restrictions and exceptions. See 16 U.S.C. §§ 3503,

3505(a). Secretary Bernhardt signed the letter announcing the Excavation Rule and directed the

U.S. Fish and Wildlife Service’s compliance with the Rule. He has ultimate authority over the

Department of the Interior’s implementation of the CBRA and is sued in his official capacity.

       17.     Defendant UNITED STATES DEPARTMENT OF THE INTERIOR is an agency

within the executive branch of the federal government ultimately responsible for implementing

the CBRA’s protections.

       18.     Defendant AURELIA SKIPWITH is the Director of the U.S. Fish and Wildlife

Service, the agency within DOI with delegated responsibilities for implementing and enforcing

the CBRA. She is sued in her official capacity.




                                                  5
             Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 6 of 32



       19.     Defendant UNITED STATES FISH AND WILDLIFE SERVICE is an agency

within the executive branch of the federal government responsible for implementing the CBRA’s

protections by consulting with federal agencies about projects that could affect the System.

       20.     Plaintiff NATIONAL AUDUBON SOCIETY is a national non-profit

conservation organization incorporated in New York, NY and exempt from tax under Section

501(c)(3) of the Internal Revenue Code.

       21.     Audubon, founded in 1905, is dedicated to protecting birds and the places they

need, today and tomorrow, throughout the Americas using science, advocacy, education, and on-

the-ground conservation. Audubon has over 1.7 million members, operates 34 nature centers, has

18 state and regional offices, and has over 450 local chapters throughout the country.

       22.     One of Audubon’s core efforts is its coastal program, which seeks to reverse steep

ongoing declines in marine and coastal bird populations due to climate change, development,

overfishing, and pollution. This program is critical to address the loss of North American

shorebird populations; indeed, North American migratory shorebird populations have declined

by almost 70 percent since 1973.3

       23.     Audubon’s coastal program promotes policies and projects that create undisturbed

coastal habitats for birds and other wildlife, save taxpayer dollars, and safeguard coastal

communities from storms. It also seeks to defend and support policies that protect the aquatic

wildlife that serves as prey for predatory coastal and marine birds, and to restore, protect, and

create new shorebird and seabird sanctuaries and marine protected areas.




3
 North American Bird Conservation Initiative, The State of North America’s Birds 2016,
https://www.stateofthebirds.org/2016/wp-content/uploads/2016/05/SoNAB-ENGLISH-web.pdf.


                                                 6
             Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 7 of 32



       24.     As described in more detail below, the coastal barrier areas protected by the

CBRA are of particular importance to American bird populations (and Audubon’s coastal

program), and those populations will face severe challenges if the integrity of the System is

compromised.

       25.     Due to the crucial ecological importance of protected coastal barriers to bird

populations, Audubon’s coastal program engages in extensive research, advocacy, and member

education efforts related to the CBRA. Audubon actively supported the legislation that

established the System in 1982 and that expanded it further in 1990 and 2018, and is today the

national leader in efforts to protect and expand the System.

       26.     The CBRA has provided one of the most effective tools for ensuring coastal

resiliency and the safety of continued habitats for birds, fish, and other wildlife.

       27.     Audubon’s recent work related to the System includes a variety of efforts to

educate its members, the public, and elected representatives, and ensure that the System is

protected from destructive development for the foreseeable future.

       28.     Audubon ran a successful national campaign, culminating in December 2018, to

pass legislation expanding the System by over 18,000 acres, involving extensive work by

Audubon staff and leadership to educate elected officials about the benefits of the CBRA and the

need to expand the System in five focal states (Delaware, North Carolina, South Carolina,

Florida, and Louisiana). In support of this effort, Audubon produced a variety of educational and

advocacy materials, submitted public comments on proposed maps to expand the System, and

worked to build an allied coalition of other conservation, taxpayer advocacy, and fiscally

conservative groups.




                                                  7
               Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 8 of 32



         29.    In the wake of 2012’s Hurricane Sandy, Audubon built and led a national

coalition that is working to expand the System by 277,000 acres in states affected by that

hurricane, which included retention of a consultant to assist Audubon staff and leadership in the

initiative, extensive work by Audubon staff and leadership in reviewing and commenting on

draft maps of proposed System expansions in hurricane-affected states (Connecticut, Delaware,

Maryland, Massachusetts, New Hampshire, New Jersey, New York, Rhode Island and Virginia),

educating and coordinating a broad set of interest groups (including taxpayer advocates, market-

oriented think tanks, insurance industry representatives, state officials, sportsmen organizations,

and national, regional, state and local conservation groups) to support System expansion, and

producing educational and advocacy materials to support the effort.

         30.    Last year, Audubon produced a video on coastal resiliency, with a major focus on

the CBRA, in conjunction with the Cornell Lab on Ornithology, and hosted a panel discussion

and video viewing on Capitol Hill in September 2019.

         31.    Audubon also supported the development and publication of a March 2019

economic analysis of the cost-savings from the CBRA, the first economic analysis of the

CBRA’s benefits since the 1980s, by working with researchers to provide background materials,

consult on the development of the analysis, and review report drafts. Audubon used this study to

generate support for the next phase of expansion of the System in areas affected by Hurricane

Sandy.

         32.    In recent years, Audubon has monitored growing pressure from some elected

officials and coastal communities to weaken the CBRA and allow sand mining in System units

for the benefit of developed beaches outside the System. This pressure culminated in the




                                                 8
             Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 9 of 32



Excavation Rule at issue in this case, which impedes Audubon’s work to protect coastal

resources going forward.

       33.     The Excavation Rule has potentially subjected vast swaths of previously protected

coastal areas to federally-financed sand mining and dredging. Indeed, a database maintained at

Western Carolina University has identified over 1,770 instances of beach renourishment in states

along the Atlantic and Gulf coasts—the precise type of project that may now be federally funded

under the Excavation Rule even when sourcing sand from System units.4

       34.     Beach renourishment projects that remove sand from System units will negatively

impact birds and their habitats, forcing Audubon to expend resources to ensure conservation of

System habitats and threatening the ability of its members to engage in recreational birding

activities in CBRA-protected areas.

       35.     After the Department’s announcement of the Excavation Rule, and in the absence

of the Department opening a defined and publicized period for public comment on the rule,

Audubon drafted, edited, finalized, and submitted detailed comments on the Rule on behalf of

itself and key partner organizations in December 2019.

       36.     In response to the Excavation Rule, Audubon has been forced to retain a

consultant to help monitor, research, and comment on coastal development projects that

previously would have been ineligible for federal funding under the CBRA, with an initial focus

on proposed and potential projects in North Carolina, South Carolina, New Jersey, and Florida.

Audubon’s consultant has spent time obtaining information about the potential application of the

Excavation Rule to specific projects in the proposal stage of review.




4
 Beach Nourishment Viewer, Program for the Study of Developed Shorelines at Western
Carolina University, http://beachnourishment.wcu.edu/.


                                                9
             Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 10 of 32



       37.      Audubon’s national staff has also devoted additional time and resources to

coordinating state-level responses to better monitor, research, and comment on projects that

would have previously been ineligible for federal funding under the CBRA prior to the

Excavation Rule.

       38.      If the Excavation Rule continues to be operative, Audubon anticipates devoting

staff and consultant time to monitor all federally-financed beach renourishment projects in order

to ascertain whether those projects seek to (or are likely to seek to) mine sand from the System;

prior to the Excavation Rule, Audubon understood System units to be shielded from such sand

mining projects. These efforts will force Audubon to divert time and resources from other coastal

program work.

       39.      Indeed, since the announcement of the Excavation Rule, Audubon’s coastal

program consultant has already been forced to divert time away from existing work on coastal

flood risks and their relationship to bird habitats, and other Audubon policy priorities, in order to

obtain information about the Department’s policy changes and monitor the permitting and

environmental review of sand mining projects that would have been ineligible for CBRA funding

prior to the Rule.

       40.      Audubon estimates that the Excavation Rule has forced its national staff to devote

nearly 100 hours to monitoring the effects of the Excavation Rule and coordinate efforts to

defend coastal habitats from the Excavation Rule. Each of these hours came at the expense of

other work national Audubon staff were previously undertaking related to coastal resilience and

the protection of the Atlantic coast and Mississippi migratory flyways.

       41.      Audubon also brings this action on behalf of its members.




                                                 10
                Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 11 of 32



          42.     Audubon has over 1.7 million members nationwide, including over 750,000

members in states that will be affected by the Excavation Rule.

          43.     Audubon’s members rely on the preservation of areas protected by the CBRA to

engage in recreational birdwatching. Indeed, based on data from the Cornell Lab of Ornithology,

American birders have logged over 560,000 sightings of the Piping Plover, Red Knot, American

Oystercatcher, and Least Tern (four of the Audubon coastal program’s “flagship” species

prioritized for protection efforts because their needs represent the needs of hundreds of other

species) in states with areas protected by the CBRA.5

          44.     The Excavation Rule threatens the integrity of delicate habitats currently

protected under the CBRA, subjecting System units to federally-funded mining and dredging

projects and rendering them less suitable (or entirely unusable) for the multiple species of birds

that rely on CBRA-protected coastal barriers. That excavation, in turn, will affect the ability of

Audubon’s members to engage in birdwatching on System units, as well as threaten their ability

to watch species who depend on coastal barriers and whose numbers will decline as their habitats

are further disrupted.

          45.     Given the System’s importance to flagship and other species—and the sweep of

Audubon’s membership—it is certain that individual Audubon members will continue to

frequent the System to view birds.

          46.     An order from this Court setting aside, remanding, or enjoining the Excavation

Rule would redress Audubon’s organizational injuries by foreclosing any need to devote time

and resources towards monitoring the Rule’s implementation and coordinating national and state

responses thereto. It would accordingly leave Audubon free to pursue conservation projects and



5
    Data gathered from eBird, https://ebird.org/explore.


                                                   11
               Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 12 of 32



strategies as it had prior to the Rule, when its normal operations were not disrupted by a

significant change to the Department’s management of coastal barrier habitats.

         47.     Such an order would likewise redress the injuries of Plaintiff’s membership.

Absent the Excavation Rule, sand within the System will stay within the System, staunching the

loss of sensitive habitat—and the associated species—from which Audubon’s members derive

significant aesthetic and recreational benefits.

                                  JURISDICTION AND VENUE

         48.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331, because this action arises under federal law, specifically the CBRA, and the

Administrative Procedure Act (“APA”), 5 U.S.C. § 702.

         49.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(e)(1)(C) because

Plaintiff is headquartered in the district.

                                     LEGAL BACKGROUND

I.       The CBRA

         50.     While coastal areas are extremely attractive areas for residential and commercial

development, Congress concluded in 1982 that careless and excessive development could

threaten coastal barriers, nearby coastal communities, and the nation’s wildlife. In the words of

Senator John Chafee (author of the CBRA, and, as of 1999, the namesake of the John H. Chafee

Coastal Barrier Resources System6), “[t]he plentiful fish and wildlife and stunning natural beauty

of [coastal] barriers are truly national resources which should be conserved for the use and

enjoyment of future generations.”7




6
    Pub. L. No. 106-167, 113 Stat. 1803 (1999).
7
    127 Cong. Rec. 7,571 (1981).


                                                   12
             Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 13 of 32



       51.     In response to these concerns, Congress passed the Coastal Barrier Resources Act,

stating that the purposes of the Act were to minimize “the loss of human life, wasteful

expenditure of federal revenues, and the damage to fish, wildlife, and other natural resources

associated with the coastal barriers.” 16 U.S.C. § 3501(b). Because federal expenditures (such as

development grants and subsidies, federal flood insurance, or coastal engineering projects) can

play a major role in encouraging development, Congress intended the CBRA to take a “free-

market approach to conservation” by removing federal incentives for harmful development.8

       52.     The CBRA defines coastal barriers as “a depositional geologic feature (such as a

bay barrier, tombolo, barrier spit, or barrier island) that is subject to wave, tidal, and wind

energies, and protects landward aquatic habitats from direct wave attack,” and includes in this

definition “all associated aquatic habitats, including the adjacent wetlands, marshes, estuaries,

inlets, and nearshore waters.” 16 U.S.C. § 3502(1).

       53.     The CBRA establishes the System, a set of “undeveloped coastal barriers and

other areas located on the coasts of the United States that are identified and generally depicted on

the maps on file with the Secretary entitled ‘Coastal Barrier Resources System.’” Id. § 3503(a).

       54.     The System is organized into individual tracts, or “System units,” defined as “any

undeveloped coastal barrier, or combination of closely-related undeveloped coastal barriers”

included within the System. Id. § 3502(7).

       55.     The CBRA’s heart is the prohibition against federal expenditures in Section 5 of

the Act. In order to help ensure the long-term survival of the system of coastal barriers, the




8
 FWS, Coastal Barrier Resources System: What are Coastal Barrier Landforms? (last updated
Apr. 16, 2018), https://www.fws.gov/CBRA/Coastal-Barriers.html.


                                                  13
             Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 14 of 32



CBRA provides that “no new expenditures or new financial assistance may be made available

under authority of any Federal law for any purpose within the system.” Id. § 3504(a).

       56.     The CBRA lists examples of prohibited federal expenditures and financial

assistance within the System, including “the carrying out of any project to prevent the erosion of,

or to otherwise stabilize, any inlet, shoreline, or inshore area, except . . . in cases where an

emergency threatens life, land, and property immediately adjacent to that unit.” Id. § 3504(a)(3).

       57.     As Senator Chafee explained when introducing the bill, this prohibition on

shoreline stabilization expenditures in the CBRA was motivated by the belief that “[g]eologic

processes are constantly eroding the physical composition of [coastal barriers], and man’s efforts

to stabilize” coastal barriers “are almost hopeless—and . . . very costly.”9

       58.     The CBRA contains some limited exceptions to its general prohibition, allowing

that an “appropriate Federal officer, after consultation with the Secretary, may make Federal

expenditures and may make financial assistance available within the System for” a list of

exceptions that includes “Nonstructural projects for shoreline stabilization that are designed to

mimic, enhance, or restore a natural stabilization system,” so long as such projects are

“consistent with the purposes” of the CBRA. 16 U.S.C. § 3505(a) (emphasis added). There is no

such exception for projects outside the System.




9
 127 Cong. Rec. 7,571, supra n.7. Indeed, confirming Senator Chafee’s fears, a recent study of
coastal development in Florida found that homes in coastal areas that required renourishment
projects were “significantly larger and more numerous” than houses in zones that had not
undertaken beach renourishment projects, suggesting a “positive feedback between nourishment
and development that is compounding coastal risk in zones already characterized by high
vulnerability.” Scott B. Armstrong et al., Indications of a positive feedback between coastal
development and beach nourishment, 4 Earth’s Future 626 (Nov. 10, 2016),
https://agupubs.onlinelibrary.wiley.com/doi/full/10.1002/2016EF000425.


                                                  14
             Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 15 of 32



II.    The Administrative Procedure Act

       59.     The APA defines a “rule” as “the whole or a part of an agency statement of

general or particular applicability and future effect designed to implement, interpret, or prescribe

law or policy.” 5 U.S.C. § 551(4).

       60.     With exceptions not relevant here, an agency seeking to promulgate a rule must

publish a “[g]eneral notice of proposed rule making . . . in the Federal Register,” providing, inter

alia, “the terms or substance of the proposed rule or a description of the subjects and issues

involved.” Id. § 553(b)(3). The agency must also provide an opportunity for “interested persons

. . . to participate in the rule making through submission of written data, views, or arguments”

that the agency must consider prior to adopting a proposed rule. Id. § 553(c).

       61.     The APA allows a person “suffering legal wrong because of agency action, or

adversely affected or aggrieved by agency action” to seek judicial review of that action. Id §§

702–704.

       62.     Under the APA, a reviewing court may “hold unlawful and set aside agency

action, findings, and conclusions” that are “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law,” id. § 706(2)(A), that are “in excess of statutory

jurisdiction, authority, or limitations,” id. § 706(2)(C), or that are “without observance of

procedure required by law.” Id. § 706(2)(D).

III.   The National Environmental Policy Act

       63.     Congress enacted the National Environmental Policy Act (“NEPA”)—the “basic

national charter for protection of the environment,” 40 C.F.R. § 1500.1(a)—to ensure that federal

agencies consider the environmental consequences of their actions. 42 U.S.C. § 4331(a)–(b).

“The NEPA process is intended to help public officials make decisions that are based on [an]




                                                 15
             Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 16 of 32



understanding of environmental consequences, and take actions that protect, restore, and enhance

the environment.” 40 C.F.R. § 1500.1(c).

       64.      The Council on Environmental Quality has promulgated regulations for

implementing NEPA and that bind Defendants. Id. § 1500.3.

       65.     NEPA requires that agencies prepare an Environmental Impact Statement (“EIS”)

for any “major Federal action[] significantly affecting the quality of the human environment.” 42

U.S.C. § 4332(C). An EIS must describe: (1) the “environmental impact of the proposed action”;

(2) any “adverse environmental effects which cannot be avoided should the proposal be

implemented”; (3) “alternatives to the proposed action”; (4) “the relationship between local

short-term uses of man’s environment and the maintenance and enhancement of long-term

productivity”; and (5) “any irreversible and irretrievable commitments of resources which would

be involved in the proposed action should it be implemented.” Id.

       66.     Under NEPA, “federal actions” include “new or revised agency rules, regulations,

plans, policies, or procedures.” 40 C.F.R. § 1508.18(a).

       67.     An agency may prepare an environmental assessment (“EA”) to determine if its

action will have “significant” impact and therefore requires an EIS. Id. § 1508.9(a)(1). An

environmental assessment must “provide sufficient evidence and analysis for determining

whether to prepare an [EIS]” and discuss “the need for the proposal, [] alternatives . . . [, and]

environmental impacts of the proposed action and alternatives[.]” Id. § 1508.9(a), (b).

       68.     If a lawful environmental assessment reveals that the proposed action will not

have a significant impact on the environment, the preparing agency need not prepare an EIS. See

id. §§ 1501.4, 1508.13, 1508.9.




                                                 16
             Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 17 of 32



                                  FACTUAL BACKGROUND

I.     America’s coastal barriers

       69.     Coastal barriers are long, narrow, low-lying landforms, such as barrier islands,

bay barriers, wetlands, or sand dunes, that run parallel to coastlines and are surrounded by open

water, wetlands, or other aquatic habitats separating the barrier from the mainland.10

       70.     While only 6.5 to 13 percent of the planet’s shorelines are protected by barrier

islands,11 the United States is fortunate to be home to “[o]ne of the longest and best defined

chains of coastal barriers in the world,” with over 2,700 miles of shorelines along the Atlantic

Ocean and Gulf of Mexico shielded by barrier islands and other coastal barriers.12

       71.     These barriers, when intact, safeguard the nation’s geology, ecology, and

economy.

       72.     Coastal barriers protect communities along the Gulf of Mexico and the Atlantic

seaboard in the United States from the impacts of coastal storms, like hurricanes and nor’easters.

As FWS notes, in areas protected by coastal barriers, “[s]torm waves break on the barrier beach,

leaving a diminished wave” to travel inland, where the wetland portions of coastal barriers

“store[] storm flood waters, easing the flood pressure on the mainland.”13

       73.     Without the protection of coastal barriers, “damages from violent storms would be

much greater.” Indeed, one study of flood damage since the enactment of CBRA found that the




10
   FWS, Final Report to Congress: John H. Chafee Coastal Barrier Resources System Digital
Mapping Pilot Project 1 (2016), https://www.fws.gov/ecological-services/habitat-
conservation/cbra/maps/a/Chapter%201.pdf.
11
   Marius Ulm et al., The Impact of a Barrier Island Loss on Extreme Events in the Tampa Bay, 3
Frontiers in Marine Science 1 (Apr. 2016),
https://www.frontiersin.org/articles/10.3389/fmars.2016.00056/full.
12
   FWS, Coastal Barrier Resources System: What are Coastal Barrier Landforms?
13
   Id.


                                                17
              Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 18 of 32



law has likely saved the federal government nearly $10 billion from 1989 to 2013 in cleanup

costs and disaster relief alone.14

        74.     Climate change will make coastal barriers even more important. According to

FWS, “Eastern coastal areas . . . and the Gulf Coast are especially vulnerable to sea level rise,

and the mid-Atlantic coast has been identified as a ‘hotspot’ of accelerated sea level rise,” with

that region facing “increasing risks of flooding and related impacts due to projected increases in

the co-occurrence of storm surges and rainfall.”15 Coastal barriers are expected to mitigate as

much as $108 billion of these damages over the next 50 years.

        75.     Coastal barriers are also home to extraordinarily vibrant and crucial ecosystems

for a variety of wildlife. As FWS has noted, “[m]illions of fish, shellfish, birds, mammals, and

other wildlife depend on barriers and their associated wetlands for vital feeding, spawning,

nesting, nursery, and resting habitat.”16 The country’s commercial fish and shellfish industries

also rely on coastal barriers, which are critically important breeding and feeding grounds for

countless valuable species.17 And coastal barriers nurture downdrift marshes and beaches—

themselves important habitats—by supplying those areas with loose sediment.18

        76.     Of particular importance to Audubon is the irreplaceable role that coastal barriers

play in the life cycle of many seabirds and migratory birds.



14
   Andrew S. Coburn and John C. Whitehead, An Analysis of Federal Expenditures Related to
the Coastal Barrier Resources Act (CBRA) of 1982, 35 Journal of Coastal Research 1358 (Mar.
15, 2019), https://shoreline.wcu.edu/Andy/Coburn&Whitehead_2019_JCR.pdf.
15
   FWS, Final Report to Congress 1.
16
   FWS, Coastal Barrier Resources System: What are Coastal Barrier Landforms?
17
   Id.
18
   See, e.g., Courtney T. Hackney and William J. Cleary, Saltmarsh Loss in Southeastern North
Carolina Lagoons: Importance of Sea Level Rise and Inlet Dredging, 3 Journal of Coastal
Research 93 (Winter 1987) (“[T]he removal of large quantities of sand for beach renourishment
on developed barrier islands may significantly hasten the drowning and disappearance of large
areas of salt marsh in the lagoons of southeastern North Carolina.”).


                                                 18
              Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 19 of 32



        77.     As part of its coastal program, Audubon has identified 16 “flagship” bird species

on which to focus its conservation efforts. These 16 species represent the various habitat and

resource needs of over 350 other bird species.

        78.     Nearly all of the flagship birds that ground Audubon’s coastal strategy rely on the

resources provided by the barrier island and inlet ecosystems now protected by the CBRA, and

the natural coastal processes that sustain and perpetuate the habitats found thereon. For example,

in the Carolinas, Audubon estimates that a majority of the populations of several flagship species

can be found within the System, including 97% of breeding Piping Plovers (Charadrius

melodus), 90% of breeding American Oystercatchers (Haematopus palliatus), and 93% of

breeding Least Terns (Sternula antillarum). And for many species, there is no alternative to the

CBRA: development and engineering on land outside of the System has left the System itself as

the last best habitat.

        79.     Of particular importance to this case is the unique threat posed to the flagship

species by sand mining, inlet modifications, and/or beach renourishment projects in coastal

habitats, which are listed as threats in nearly all major conservation and recovery plans for

shorebirds and seabirds issued by the federal government or outside entities, including the

Atlantic Flyway Shorebird Initiative Business Plan,19 the U.S. Shorebird Conservation Plan20 and




19
   Atlantic Flyway Shorebird Initiative (“AFSI”), AFSI: A Business Plan 13 (Feb. 2015),
https://atlanticflywayshorebirds.org/documents/AFSI_Business_Plan_2015.pdf ("Coastal
engineering activities currently permitted under existing regulatory processes, such as adding
beach sand during a ‘renourishment project,’ frequently destroy habitats used by shorebirds.”).
20
  Stephen Brown et al., United States Shorebird Conservation Plan, Manomet Center for
Conservation Sciences 42 (2001), https://www.shorebirdplan.org/wp-
content/uploads/2013/01/USShorebirdPlan2Ed.pdf (“Shorebirds in the planning region face
potential impacts primarily from . . . barrier beach stabilization.”).


                                                 19
            Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 20 of 32



associated regional plans, the North American Waterbird Conservation Plan21 and associated

regional plans, the Recovery Plan for the Great Lakes Piping Plover (Charadrius melodus),22

Piping Plover (Charadrius melodus) Atlantic Coast Population Revised Recovery Plan,23 Piping

Plover 5-Year Review: Summary and Evaluation,24 Comprehensive Conservation Strategy for

the Piping Plover (Charadrius melodus) in its Coastal Migration and Wintering Range in the

Continental United States,25 and the Recovery Outline for the Rufa Red Knot (Calidris canutus

rufa).26


21
   James A. Kushlan et al., Waterbird Conservation for the Americas: The North American
Waterbird Conservation Plan 29 (2002),
https://www.fws.gov/migratorybirds/pdf/management/northamericawaterbirdconservationplan.p
df (“Beach restoration projects can . . . benefit nesting birds, or can adversely impact their
habitat, including from contaminated sediment.”).
22
  FWS, Recovery Plan for the Great Lakes Popping Plover (Charadrius melodus) 64 (Sept.
2003), https://ecos.fws.gov/docs/recovery_plans/2003/030916a.pdf (“Beach stabilization and
‘nourishment’ projects also degrade the equality of beach habitat for piping plovers and other
coastal species.”).
23
   FWS, Piping Plover (Charadrius melodus) Atlantic Coast Population Revised Recovery Plan
34 (May 2, 1996), https://www.fws.gov/northeast/pipingplover/pdf/entire_plan.pdf (“The wide,
flat, sparsely vegetated barrier beaches preferred by the piping plover are an unstable habitat,
dependent on natural forces for renewal and susceptible to degradation by development and
shoreline stabilization efforts”).
24
  FWS, Piping Plover (Charadrius melodus). 5-Year Review: Summary and Evaluation 21, 34
(2020), https://ecos.fws.gov/docs/five_year_review/doc6378.pdf (“[S]torm-induced adverse
effects include post-storm acceleration of human activities such as beach nourishment”;
“[W]intering grounds degradation concerns include . . . dredging, sand mining, inlet stabilization
and relocation.”).
25
   FWS, Comprehensive Conservation Strategy for the Piping Plover (Charadrius melodus) in its
Coastal Migration and Wintering Range in the Continental United States 16 (Dec. 2012),
https://www.fws.gov/midwest/endangered/pipingplover/pdf/CCSpiplNoApp2012.pdf (“The
dredging and mining of sediment from inlet complexes threatens the piping plover on its
wintering grounds through habitat loss and degradation.”).
26
   FWS, Recovery Outline for the Rufa Red Knot (Calidrus canutus rufa) 4 (Mar. 2019),
https://ecos.fws.gov/docs/recovery_plan/20190409%20Red%20Knot%20Recovery%20Outline%
20final%20signed.pdf (Identifying “coastal engineering” as a high-severity, high-urgency threat
to the red knot, defined as “all activities described under Shoreline Stabilization . . . such as hard
structures, beach nourishment, and dredging.”).


                                                 20
             Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 21 of 32



       80.     Sand mining projects directly impact birds by displacing them from nesting,

resting/roosting, and foraging in areas with ongoing mining projects, as well as impacting the

water quality and prey base in those areas. The sand mining projects may also permanently

degrade these areas and render them less usable (or entirely unusable) as habitats for shorebirds,

which further contributes to habitat loss.

       81.     The degradation of System units is also likely to exacerbate other threats faced by

these species, such as recreational pressure in surviving habitats. As suitable habitats within the

System become fewer in number, beachgoers will congregate in larger numbers in a smaller

number of surviving coastal habitats.

       82.     Sand mining projects of the type blessed by the Excavation Rule also disrupt the

natural sediment transport processes that help stabilize and reduce erosion in coastal areas,

reducing the resiliency of these areas as wildlife habitats and reducing the storm protections they

provide to adjacent communities.27

       83.     Nesting seabirds like several species of terns require sandy habitat with bare to

sparse vegetation to lay their eggs in nests, which are on the ground. This essential habitat is

found primarily on barrier islands. Similarly, several migratory shorebirds breed on barrier

islands in the U.S. in the spring and summer. An additional group of shorebirds nest in the Arctic

and sub-arctic regions of Canada and require habitat and food resources found on U.S. coastal

barriers for survival during migration and overwintering along the Atlantic coast and across the

Gulf of Mexico into the Caribbean or Central and South America. The life cycles of many




27
   See Orrin H. Pilkey et al., Mining of Coastal Sand: A Critical Environmental and Economic
Problem for Morocco (2009),
https://pdfs.semanticscholar.org/cd83/6c372eaf7b4fc9e1cf1573ba01027273ddfb.pdf.


                                                 21
             Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 22 of 32



seabird and shorebird species is inextricably tied to coastal barriers during their migrations,

nesting periods, and/or overwintering as essential habitats for survival.

II.    Interpretation of CBRA’s § 3505(a)(6)(G) exception

       84.     In order to effectuate the CBRA’s protections, any agency seeking to approve

federal financial assistance for projects within the System must engage in an interagency

consultation with FWS, in which the agency sends the project proposal to FWS. FWS then

provides an opinion as to whether the project would in fact impact a System unit, and, if so,

whether the project is allowable under one of the CBRA’s exceptions.

       85.     In 1994, FWS’s Assistant Solicitor was asked to opine on whether a proposal by

the U.S. Army Corps of Engineers (“COE”) to conduct a beach renourishment project using

System sand to replenish a beach outside the System was permissible under 16 U.S.C. §

3505(a)(6)(G).28 Consistent with the plain text of § 3505(a)(6)(G)—which allows only federal

funding for work “within” the System—the Assistant Solicitor explained that “the language of

section 6(a)(6) of the CBRA . . . refer[s] to nonstructural projects devoted to stabilizing the

shoreline of a Unit of the CBRS by mimicking, enhancing, or restoring the natural stabilization

systems of a Unit” (emphasis in original).29 Thus, FWS concluded, “beach renourishment

projects must be aimed at renourishing the beach of the CBRA Unit in order to qualify for

Federal funding under section 6(a)(6).”30

       86.     The 1994 Memorandum’s straightforward reading of § 3505(a)(6)(G) was

undisturbed for a quarter century. Indeed, in late 2018, FWS’s Principal Deputy Director



28
   Memorandum from Charles P. Raynor, Assistant Solicitor, Fish and Wildlife, to Ralph
Morgenweck, Assistant Dir., Fish and Wildlife Enhancement, FWS (1994) (“1994
Memorandum”).
29
   Id.
30
   Id.


                                                 22
             Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 23 of 32



explained that the 1994 Memorandum’s conclusion “has been the basis for [FWS’s]

interpretation and advice to other federal agencies for over 20 years,” noting that Congress had

subsequently reauthorized the CBRA twice since the Memorandum without contradicting the

Memorandum’s interpretation of § 3505(a)(6)(G), and affirming that FWS as of December 2018

had “no plan to revisit” the Memorandum’s conclusion.”31 In the intervening years, FWS has

cited the 1994 Memorandum to reject proposals to move System resources to areas outside the

system.32

       87.     The 1994 Memorandum was compelled by the CBRA’s requirement that the

exceptions only apply to projects “within” the System, as well as the CBRA’s explicit

prohibition on federal financial assistance for inshore stabilization projects.

       88.     The 1994 Memorandum was also compelled by Congress’s conservationist and

anti-development intent in passing the CBRA. The limited exceptions to the CBRA that

Congress created were not intended to facilitate the conversion of the delicate System into a

reservoir of sand to be mined for the benefit of developed or developing beachfront communities

around the country.

       89.     Indeed, it is difficult, if not impossible, to conceive of a project that “is consistent

with the purposes” of the CBRA—a required determination for any project exempted by the

Section 6 of the CBRA—yet permanently removes resources from the System it purports to

protect. 16 U.S.C. § 3505(a)(6).




31
   Letter from Margaret Everson, Principal Deputy Dir., FWS, to the Honorable Garret Graves,
House of Reps. (Dec. 21, 2018).
32
   See e.g., Letter from Eric Schrading, Field Supervisor, FWS, to Peter R. Blum, Chief,
Planning Div., Philadelphia Dist., COE (Aug. 9, 2016).


                                                  23
             Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 24 of 32



III.   The Excavation Rule

       90.     Notwithstanding the plain text of the CBRA, longstanding FWS practice, and

specific guidance based on the CBRA’s text, some beachfront communities have sought to evade

the CBRA’s protections and mine the nearby (and therefore cheaper) sand from System units.

While the CBRA in no way prevents these communities from renourishing their beaches, the

CBRA does force the communities to choose between mining sand from System units at their

own cost,33 or accepting federal subsidies for projects that source sand from areas that are less

crucial for coastline protection and ecological diversity.

       91.     The most recent entreaty to lift CBRA protections came on October 25, 2019,

when three Members of Congress, each representing a coastal district, requested that Secretary

Bernhardt “correct” DOI’s plain reading of CBRA Section 6.34 A mere six business days later,

Secretary Bernhardt abruptly jettisoned over two decades of agency precedent, announcing the

Excavation Rule in a one-and-a-half page letter.35 Secretary Bernhardt explained that he had

asked DOI’s Office of the Solicitor to review the 1994 Memorandum, and that the Solicitor had

concluded that the § 3505(a)(6)(G) exception is not limited to projects within the System;

Bernhardt also explained that he had personally reviewed the question and agreed with the

Solicitor’s Opinion.



33
   Indeed, in 2007 GAO found that 16 percent of System units had experienced some level of
development despite the protections of the CBRA, largely as a result of sufficient commercial
and public interest and local government support for development despite the non-availability of
federal funds. See U.S. Gov’t Accountability Off., GAO-07-356, Coastal Barrier Resources
System 13.
34
   Letter from Reps. Jeff Van Drew, David Rouzer & Garret Graves to the Honorable David
Bernhardt (Oct. 25, 2019), https://assets.adobe.com/public/ed89ce35-1aee-4965-70e4-
fbf3af715d6b.
35
   Letter from Sec’y David Bernhardt to the Honorable David Rouzer (Nov. 4, 2019) (“Bernhardt
Letter”), https://assets.adobe.com/public/2530913d-8b45-4178-4fc2-4c7d4d280a87 (attached as
Exhibit A).


                                                 24
              Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 25 of 32



        92.     The Bernhardt Letter is bereft of reasoning or supporting evidence. Its chief

rationale for deviating from Congress’s express requirements is the single, conclusory sentence

that “[t]he language [of 16 U.S.C. § 3505(a)(6)(G)] is not ambiguous.”

        93.     The Bernhardt Letter goes on to argue that, assuming that CBRA Section 6 is

ambiguous, the Rule is nonetheless appropriate. His explanation on this score, set forth below in

its entirety, is conclusory:

    Congress did not intend to constrain the flexibility of agencies to accomplish the
    CBRA’s broader purposes of protecting coastal barrier resources by requiring beach
    renourishment to occur “solely” within the System. Thus, even to the extent the
    statutory language could be considered ambiguous, it should be interpreted in a way that
    furthers Congress’ stated purpose of protecting coastal barrier resources.

        94.     The Bernhardt Letter creates the Excavation Rule, concluding that “sand from

units within the System may be used to renourish beaches located outside of the System,

provided the project is consistent with the purposes of the Act,” and explaining that Bernhardt

had “directed the U.S. Fish and Wildlife Service to bring its communications into compliance

with the statute.”

        95.     Defendants did not merely fail to justify the Excavation Rule. They also wholly

failed to consider a battery of fundamental concerns implicated by the Rule. They do not explain

how the CBRA’s purposes would be furthered by mining sand from the System to replenish non-

System beaches or how such an activity would (or even could) preclude adverse effects to the

System.

        96.     Defendants wholly neglect to explain how the Rule furthers the CBRA’s purposes

of minimizing the loss of human life and wasteful expenditures of Federal revenues while

protecting sensitive coastal resources.




                                                 25
              Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 26 of 32



       97.      In announcing the Rule, Defendants imply without any explanation that

renourishing “beaches located outside of the System” furthers “Congress’ stated purpose of

protecting coastal barrier resources,” a conclusion unaccompanied by any reasoned analysis.

       98.      Nor has DOI explained how the Rule will prevent cumulative impacts to the

System from the Rule’s repeated application to projects that purport to be consistent with the

CBRA by themselves, but that together could result in large-scale transfers of CBRA-protected

sand to non-CBRA beaches.

       99.      Likewise, DOI has not undertaken any analysis of where its burdens will fall,

including which communities, ecosystems, avian species, and other wildlife will be most

affected by federally subsidized transfer of CBRA resources outside of the System. Defendants

have not prepared an EIS or an EA evaluating the Excavation Rule.

       100.     The Bernhardt Letter references the Secretary’s consultation with DOI’s Office of

the Solicitor, but did not attach any written analysis or opinion from the Office of the Solicitor

supporting the Excavation Rule.

       101.     Since the Excavation Rule was announced in the Bernhardt Letter, Plaintiff has

obtained the underlying legal opinion, signed by DOI Division of Parks and Wildlife Associate

Solicitor Peg Romanik, and dated October 30, 2019 (three business days after the letter from

Members of Congress).36

       102.     The core legal assertion of the Romanik Memorandum is that the exceptions

outlined in 16 U.S.C. § 3505(a) for “Federal expenditures and . . . financial assistance . . . within

the System” are not actually limited to expenditures and financial assistance within the System.



36
   Memorandum from Peg Romanik, Associate Solicitor, DOI Div. of Parks and Wildlife, to
Margaret Everson, Principal Deputy Dir., FWS (Oct. 30, 2019) (“Romanik Memorandum”)
(attached as Exhibit B).


                                                 26
                Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 27 of 32



         103.     According to the Romanik Memorandum, the “within the System” language in the

introductory paragraph to § 3505(a) is not operative in the exceptions detailed in § 3505(a)(6),

only because that subsection does not explicitly reiterate the introductory paragraph’s limitation

that excepted expenditures occur “within the System” (a limitation not reiterated in any of §

3505(a)’s other subsections either).

         104.     Additionally, the Romanik Memorandum ignores the CBRA’s explicit prohibition

on federal expenditures to carry out “any project to prevent the erosion of, or to otherwise

stabilize, any inlet, shoreline, or inshore area.” 16 U.S.C. § 3504(a)(3). Nor does the

Memorandum attempt to explain why Congress would draft that prohibition only to render it a

nullity in the following section under DOI’s proposed expansion of the § 3505(a)(6)(G)

exception.

         105.     The Romanik Memorandum also fails to grapple with Congress’s intent in

drafting the CBRA. Nowhere does the Memorandum acknowledge the concerns, apparent on the

face of the CBRA and in its legislative history, that federal expenditures to battle erosion of

coastal areas were “hopeless” and “costly,”37 nor does the Memorandum attempt to reconcile

those concerns with an Excavation Rule that allows System units to be dredged in order to

replenish beaches outside the System facing the same inescapable effects of erosion that

prompted the CBRA.

         106.     The Romanik Memorandum acknowledges that Congress had “enacted the CBRA

to restrict Federal expenditures that encourage development of coastal barriers,” yet later

concludes that Congress intended the System’s resources to be dredged for the renourishment of

any coastal area, “even if [they] are located outside the System.” The Memorandum makes no



37
     127 Cong. Rec. 7,571, supra n.7.


                                                 27
               Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 28 of 32



attempt to explain how the renourishment of developed beaches (likely to encourage even further

development)38 could possibly further Congress’s explicit intent to discourage unwise

development in vulnerable coastal areas through the CBRA, nor does it cite anything in the

statute or legislative history supporting that conclusion.

        107.     The November 4 letter from Secretary Bernhardt was DOI’s first announcement

of the Excavation Rule, which for the first time since the passage of the CBRA provides the

federal government with a basis to fund projects seeking to mine sand from within the System to

replenish developed beaches outside it.

        108.     The Excavation Rule was not announced in the Federal Register, nor did the

Department solicit comment or feedback from the public prior to purporting to finalize the new

rule.

        109.     Nonetheless, Secretary Bernhardt has directed FWS to implement the Excavation

Rule.

        110.     FWS has since conformed its public-facing materials to implement the Excavation

Rule, updating its website to explain that the CBRA now allows for System units to be dredged

to replenish beaches outside the System and that FWS will assist federal agencies in evaluating

such projects through the interagency consultation process.

        111.     FWS has begun issuing consultation opinions in accordance with the Excavation

Rule. Plaintiff is aware of at least two projects for which FWS has recently advised COE that

proposals to remove sand from System units to replenish nearby beaches may proceed under the

§ 3505(a)(6)(G) exception, in light of the Excavation Rule.39 Since the Excavation Rule, COE



38
  See Armstrong et al., supra n.9.
39
  See Letter from Pete Benjamin, Field Supervisor, FWS Raleigh ES Field Off., to Christine M.
Brayman, COE Deputy Dist. Eng’r for Programs and Project Mgmt. (Mar. 10, 2020).


                                                 28
               Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 29 of 32



has also proposed and is seeking public comment on two 50-year beach renourishment projects

that would use System Units as sources for sand through the year 2086.40 The Rule has thus had

direct and concrete effects on the public and the administration of the CBRA.

                                      CLAIMS FOR RELIEF

                                       Count One
     (Agency Action Contrary to Law in Violation of the Administrative Procedure Act,
                                   5 U.S.C. § 706(2))

        112.     Plaintiff repeats and incorporates by reference each of the forgoing allegations as

if fully set forth herein.

        113.     The APA requires reviewing courts to “hold unlawful and set aside agency

action” that is “an abuse of discretion, or otherwise not in accordance with law,” 5 U.S.C. §

706(2)(A), or “in excess of statutory jurisdiction, authority, or limitations,” id. § 706(2)(C).

        114.     The Excavation Rule is a final agency action that is contrary to the plain text of

the CBRA, and, at a minimum, is an unreasonable interpretation of the Act.

        115.     The Excavation Rule is therefore arbitrary, capricious, an abuse of discretion, not

in accordance with law, and in excess of Defendants’ statutory authority, id. § 706(2)(A), (C).

                                     Count Two
 (Arbitrary and Capricious Rulemaking in Violation of the Administrative Procedure Act,
                                  5 U.S.C. § 706(2))

        116.     Plaintiff repeats and incorporates by reference each of the forgoing allegations as

if fully set forth herein.

        117.     The APA requires reviewing courts to “hold unlawful and set aside agency

action” that is “arbitrary” or “capricious,” id. § 706(2)(A).


40
  See Letter from Jennifer L. Owens, Chief, Envtl. Res. Section, COE Wilmington Dist. (June 4,
2020), https://www.carolinabeach.org/home/showdocument?id=1410 (Carolina Beach proposal);
Letter from Jennifer L. Owens, Chief, Envtl. Res. Section, COE Wilmington Dist. (June 4, 2020)
(Wrightsville Beach proposal).


                                                  29
               Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 30 of 32



        118.     The Excavation Rule is a final agency action that does not explain, justify, or

support its conclusions. The Rule also fails to consider important aspects of the problem by

ignoring the Rule’s effect on the resources and communities protected by the CBRA.

        119.     The Excavation Rule does not adequately explain the basis for the Department’s

change in policy in allowing federal funds to subsidize sand mining within the System to

replenish beaches outside it.

        120.     The Excavation Rule is therefore arbitrary, capricious, an abuse of discretion, not

in accordance with law, and in excess of Defendants’ statutory authority, id. § 706(2)(A), (C).

                                       Count Three
      (Violation of the Procedural Requirements of the Administrative Procedure Act,
                                 5 U.S.C. § 553, 706(2)(C))

        121.     Plaintiff repeats and incorporates by reference each of the forgoing allegations as

if fully set forth herein.

        122.     The APA requires reviewing courts to “hold unlawful and set aside agency

action” that is “without observance of procedure required by law.” Id. § 706(2)(D).

        123.     The APA requires that agency “rules” comport with specific requirements for

their adoption, including public notice-and-comment. Id. § 553.

        124.     The Excavation Rule is a “rule” within the meaning of the APA, but was

promulgated without notice-and-comment or other procedures required by the APA.

        125.     The Excavation Rule was promulgated without the procedures required by law,

including notice and comment. Id. § 706(2)(D).




                                                  30
               Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 31 of 32



                                            Count Four
             (Violation of the National Environmental Policy Act, 42 U.S.C. § 4332(C),
                                        5 U.S.C. § 706(2)(C))

        126.      Plaintiff repeats and incorporates by reference each of the forgoing allegations as

if fully set forth herein.

        127.      Under NEPA, federal agencies must prepare an Environmental Impact Statement

or an Environmental Assessment to consider the environmental effects of major federal actions.

This analysis must precede the agency action, so that agencies can make informed choices

among different alternatives.

        128.      The Excavation Rule is a major federal action, see 40 C.F.R. § 1508.18, and

significantly affects the quality of the human environment through its changes to the protections

afforded by the CBRA. Defendants promulgated the Excavation Rule without observance of the

procedures required by NEPA.

        129.      The Excavation Rule was promulgated without procedure required by law. 5

U.S.C. § 706(2)(D).

                                           Prayer for Relief

WHEREFORE, Plaintiff prays that this Court:

        1.        declare that the Excavation Rule violates the APA and NEPA and is therefore

unlawful;

        2.        vacate the Excavation Rule and enjoin Defendants from issuing consultation

opinions implementing the Excavation Rule;

        3.        award Plaintiff its costs, attorneys’ fees, and other disbursements for this action;

and

        4.        grant any other relief this Court deems appropriate.




                                                    31
           Case 1:20-cv-05065 Document 1 Filed 07/02/20 Page 32 of 32



Dated: July 2, 2020              Respectfully submitted,

                                 /s/ Jeffrey Dubner
                                 Aman George (pro hac to be filed)
                                 Travis Annatoyn (pro hac to be filed)
                                 Jeffrey Dubner (N.Y. Bar No. 4974341)
                                 Sean Lev (pro hac to be filed)
                                 Democracy Forward Foundation
                                 P.O. Box 34553
                                 Washington, D.C. 20043
                                 (202) 448-9090
                                 ageorge@democracyforward.org
                                 tannatoyn@democracyforward.org
                                 jdubner@democracyforward.org
                                 slev@democracyforward.org

                                 Counsel for Plaintiff




                                        32
